In re: Larry Acosta and Peter Mule applying for writs of certiorari, mandamus and prohibition.
Writ refused. We find no error or abuse of discretion in the ruling of the trial judge. The Parish Courts of Jefferson Parish are not of equal dignity with the Criminal District Courts of Orleans Parish, and moreover, the prosecution of the charge pending in the Criminal District Court of Orleans Parish, a felony, is entitled to preferential treatment over the prosecution in the Parish Court of Jefferson Parish of a misdemeanor.
McCALEB, J.,
concurs on the ground that the showing made does not warrant the exercise of our supervisory jurisdiction. Relators have an adequate remedy by appeal in the event of their conviction.
HAMLIN, J. I agree with McCaleb, J.